DETAILED ACTION
Claims 1-20 are presented for examination

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the limitation “computer readable storage device”.  In light of the Applicant's Specification being silent in defining the term “computer readable storage device” and acknowledging the current ordinary meaning of “computer readable storage device” in the electronics and storage arts to encompass transitory media.
Applicant is encouraged to amend Claims 11-15 to read “non-transitory computer readable storage device” which as support in the specification in paragraph 0060 in order to overcome the rejection under 35 U.S.C. 101.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anbuky (US Patent 6924622) in the view of Fischer (US Patent Application 20180372805).
As per claim 1, Anbuky teaches initiating a first measurement of a capacity of a rechargeable battery of the first HIS [col. 5 lines 28-40, fig. 2a, as pointed out the during the initial discharge the capacity of the battery is measured].
monitoring a plurality of parameters of use of the rechargeable battery [col. 3 lines 14-20, col. 7 lines 1-9, fig. 7a-7b and 8a-8b, monitor parameters of the battery where the parameters include temperature and voltage of the battery].
until a second measurement of the capacity of the rechargeable battery is initiated [col. 3 lines 28-35, as pointed out 2 measurements are taken first at initialize and second at increase]:
generating a battery capacity correction factor based on the monitored parameters of the use of the rechargeable battery [col. 8 lines 31-50, col. 9 lines 1-13, as shown in figure 11, the parameters to the left which include measured values are used with fuzzy logic 1110 to generate a correction factor for the battery].
Anbuky does not teach reporting a remaining available capacity of the rechargeable battery based on an adjustment of the first capacity measurement using the generated
correction factor.
However, Fischer teaches reporting a remaining available capacity of the rechargeable battery based on an adjustment of the first capacity measurement using the generated correction 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anbuky to include the method of Fischer to provide a message or report about the battery capacity based on the remaining capacity result from the correction factor.  By doing so, it will enable users to act when the batter capacity falls at specific level. 

As per claims 11 and 16, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 11 and 16 are also rejected as being unpatentable over Anbuky in view of Fisher for the same reasons set forth in the rejected claims above.

To help with the procession of this application additional rejection is given below

Claim 1-5, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bremen (US Patent Application 20130311124) in the view of Fischer (US Patent Application 20180372805).
As per claim 1, Van Bremen teaches initiating a first measurement of a capacity of a rechargeable battery of the first HIS [0014, fig. 1-2, as pointed out and shown in figurer 2, the batter capacity can be measured with the starting of number of batteries to be tested that are connected as shown in figure 1]. 

until a second measurement of the capacity of the rechargeable battery is initiated [0019, 0029, subsequent  battery measurement can be taken]. 
generating a battery capacity correction factor based on the monitored parameters of the use of the rechargeable battery [0029-0031, as pointed out subsequent battery measured can be used to determine the correction factor of the batteries.  Where the dynamic parameters above are used in relationship with the correction factor].
Van Bremen does not teach reporting a remaining available capacity of the rechargeable battery based on an adjustment of the first capacity measurement using the generated correction factor. 
However, Fischer teaches reporting a remaining available capacity of the rechargeable battery based on an adjustment of the first capacity measurement using the generated correction factor [0079, 0085, 0090, fig. 4-5, as pointed out the correction factor can be used to determined the remaining battery life or battery depletion where the correction factor is calculated based on measuring parameter.  In this case, a warning is displaying or reported when the battery life falls below a specific value]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Bremen to include the method of Fischer to provide a message or report about the battery capacity based on the remaining capacity result from the correction factor.  By doing so, it will enable users to act when the batter capacity falls at specific level. 

As per claim 2, Van Bremen does not teach the first capacity measurement is initiated in response to detecting the remaining available capacity below a specified threshold.
However, Fischer teaches the first capacity measurement is initiated in response to detecting the remaining available capacity below a specified threshold [0053-0054, fig. 1 as pointed out and show in figure 1 initial measured is taken every specific time when the capacity of the battery drops].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Bremen to include the method of Fischer to perform measurement during specific time interval to show battery capacity.

As per claim 3, Van Bremen does not teach a difference between the first capacity measurement and the second capacity measurement corresponds to degradation of a full charge capacity of the rechargeable battery during the time interval between the first capacity measurement and the second capacity measurement.
However, Fischer teaches a difference between the first capacity measurement and the second capacity measurement corresponds to degradation of a full charge capacity of the rechargeable battery during the time interval between the first capacity measurement and the second capacity measurement [0089-0090, fig. 4, as pointed out the degradation or health remaining of the battery is calculated by the difference between two successful measurement during a time interval.  The measurement is used with a threshold to show the depletion of the battery].


As per claim 4, Van Bremen teaches a portion of the monitored parameters of the use of the rechargeable battery are collected by a battery management unit of the first HIS [0030, a microprocessor can be used as a battery management to collect the measured parameters].

As per claim 5, Van Bremen does not teach the monitored parameters of the use of the rechargeable battery comprise a number of discharge cycles and a depth of discharge cycles of the rechargeable battery. 
However, Fischer teaches the monitored parameters of the use of the rechargeable battery comprise a number of discharge cycles and a depth of discharge cycles of the rechargeable battery [0089-0091, measurement interval and discharge or charge depletion cycle].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Bremen to include the method of Fischer to set specific measurement cycle to monitor discharge of the battery.

As per claims 11-19, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 11-19 are also rejected as being unpatentable Van Bremen in view of Fisher for the same reasons set forth in the rejected claims above.


Claim 6-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bremen (US Patent Application 20130311124) in the view of Fischer (US Patent Application 20180372805) and in the view of Karner (US Patent Application 20190033388).
As per claim 6, Van Bremen and Fischer do not teach the monitored parameters of the use of the rechargeable battery comprise intervals of discharge rate of the rechargeable battery
within a discharge rate zone.
	However, Karner teaches the monitored parameters of the use of the rechargeable battery comprise intervals of discharge rate of the rechargeable battery within a discharge rate zone [0041-0042, fig. 4C, discharge interval measurement as well as temperature measurement].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Bremen to include the methods of Fischer and Karner to add measurement interval to determine battery discharge capacity.

As per claims 7-8, 15 and 20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 7-8, 15 and 20 are also rejected as being unpatentable over Van Bremen in view of Fisher and Karner for the same reasons set forth in the rejected claims above.

Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bremen (US Patent Application 20130311124) in the view of Fischer (US Patent Application 20180372805) and in the view of Garcia (US Patent Application 20180143257).
As per claim 9, Van Bremen and Fischer do not teach the battery capacity correction factor is generated by a first machine learning model trained in part using aggregated parameters of use of rechargeable battery of a plurality of IHSs.
However, Karner teaches the battery capacity correction factor is generated by a first machine learning model trained in part using aggregated parameters of use of rechargeable battery of a plurality of IHSs [0063-0064, 0070, 114, board management controller uses machine learning to generate model to perform heath estimation].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Bremen to include the methods of Fischer and Garcia to use machine learning to determine the battery health.

As per claim 10, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10 is also rejected as being unpatentable over Van Bremen in view of Fisher and Karner for the same reasons set forth in the rejected claims above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hom (US 11217833) teaches estimation of self discharge rate as a measure of battery health.
Hughes (US 20110035614) teaches methods for determining  battery statistics using a system-wide daemon.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187